Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The references in the information disclosure statement have been considered by the examiner to the extent of the translation provided. 

Response to Arguments
Applicant's arguments filed 24 February 2021 have been fully considered but they are not persuasive. 
Applicant has argued that Hull fails to teach sub-regions which lie substantially on either side of a dividing line, and which lie substantially adjacent to one another and are developed in chronologically separate development steps. 
Hull shows several configurations that show subregions that are developed in a chronological sequence and lie substantially on either side of a diving line (see Figs. 26a-28j). The line between two subregions may be arbitrarily drawn, even if Hull does not explicitly draw a line between the subregions that Hull identifies (see Figs. 26a-28j; numbers 1-5 identify the sequence of chronological curing). The subregions shown in Hull (numbers 1-5 in Figs. 27 and 28) are directly adjacent to each other. For example, a dividing line may be placed horizontally in Fig. 28h such that portion 2 lies substantially on one side of a line and portion 3 lies substantially on the other side of the dividing line. The same may be done for various figures shown in 26a-28j.  
uncured. This does not appear to be correct. Hull teaches that the numerals 1-5 are cured in a chronological sequence (see col. 38 ll. 27-37 teaching that numerals 1-5 show the “order in which curing takes place”).

Finally, Applicant has added claim 15, which specifies that the overlap area is developed completely. Hull teaches that a printed part may be post-processed by exposing the object to ultraviolet light in order to “complete polymerization” (col. 6 ll. 64-68; see col. 19 ll. 13-15 teaching that the “object is removed from the platform for post processing”).  Thus, Hull teaches that the part may be completely polymerized, which includes completely polymerizing the partially polymerized regions. 


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7-8, 10-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hull et al. (US Pat No 5273691 A, hereinafter “Hull”). 

Regarding claim 1, Hull teaches a method for producing a three-dimensional object (2) in a stereolithographic process (see abstract), the method comprising: 
developing a plurality of layers (see Figs. 26a-26c showing multiple layers dovetailing together) in a chronological sequence (see abstract teaching dashed line, bent line, and secondary structure multi-pass techniques; see col. 23 ll. 37-41 teach the benefits of multi-pass techniques) such that, as a whole, they form the three-dimensional object (abstract teaches the buildup of the 
wherein at least one of the layers (see Figs. 26a-26c showing multiple layers) is divided into at least two sub-regions (see Figs. 26a-26c, specifically 26c showing two subregions which are separated and will be joined, see Fig. 28H; see Figs. 25a-25c and accompanying text) wherein each sub-region lies substantially on either side of a dividing line (a dividing line could be between the two halves in 26c; the dividing line may be arbitrarily chosen to separate the chronologically cured portions 1-5 shown in Figs. 27 and 28; for example in Fig. 28h a line may be drawn horizontally such that “2” falls substantially on one side of a dividing line and “3” falls substantially on the other side of the dividing line), and 
which lie substantially adjacent to one another (see chronologically cured portions 1-5 shown in Figs. 27 and 28 that are directly adjacent to each other) and are developed in chronologically separate development steps (see col. 38 ll. 27-37 teaching chronological curing), and 
wherein an overlap area is provided extending along the dividing line (see col. 35 l. 63 to col. 36 l. 22 teaching that the overlapping portions of 25a-25c are joined together), 
wherein the overlap area includes edge areas of the adjacent at least two sub- regions which protrude into each other in a form- fitting manner to prevent the edge areas from separating from one another (see Figs. 27a, 27b, 28h and accompanying text showing connections between the overlapping areas; see col. 35 l. 63 to col. 36 l. 22 teaching that rivets hold together overlapping portions) , and 


Regarding claim 15, Hull teaches a method for producing a three-dimensional object (2) in a stereolithographic process (see abstract), the method comprising: 
developing a plurality of layers (see Figs. 26a-26c showing multiple layers dovetailing together) in a chronological sequence (see abstract teaching dashed line, bent line, and secondary structure multi-pass techniques; see col. 23 ll. 37-41 teach the benefits of multi-pass techniques) such that, as a whole, they form the three-dimensional object (abstract teaches the buildup of the desired object), wherein the layers are developed by exposure to a radiation to trigger a curing of the layers (see abstract teaching impinging radiation; see col. 16 ll. 30-48 teaching stereolithography with a UV curable liquid), and 
wherein at least one of the layers (see Figs. 26a-26c showing multiple layers) is divided into at least two sub-regions (see Figs. 26a-26c, specifically 26c showing two subregions which are separated and will be joined, see Fig. 28H; see Figs. 25a-25c and accompanying text) wherein each sub-region lies substantially on either side of a dividing line (a dividing line could be between the two halves in 26c; the dividing line may be arbitrarily chosen to separate the chronologically cured portions 1-5 shown in Figs. 27 and 28; for example in Fig. 28h a line may be drawn horizontally such that “2” falls substantially on one side of a dividing line and “3” falls substantially on the other side of the dividing line), and 

wherein an overlap area is provided extending along the dividing line (see col. 35 l. 63 to col. 36 l. 22 teaching that the overlapping portions of 25a-25c are joined together), 
wherein the overlap area includes edge areas of the adjacent at least two sub- regions which protrude into each other in a form- fitting manner to prevent the edge areas from separating from one another (see Figs. 27a, 27b, 28h and accompanying text showing connections between the overlapping areas; see col. 35 l. 63 to col. 36 l. 22 teaching that rivets hold together overlapping portions) ,
wherein the overlap area is developed completely (col. 19 ll. 13-15 teaching that the “object is removed from the platform for post processing”; col. 6 ll. 64-68 teaches the printed part may be post-processed by exposing the object to ultraviolet light in order to “complete polymerization”, completing polymerizing would polymerize partially polymerized areas completely), and 
wherein the developing of the overlap area occurs partially in the developing step (figs. 27-28 showing chronological developing steps to bind regions together; Fig. 28b likewise shows chronological development steps; Fig. 26 c shows portions overlapping in a development step that are later joined together) that belongs to the at least two sub-regions whose edge areas are included (see Figs. 26a to 28j showing subregions that dovetail together) in the overlap area.  




Regarding claim 4 and 17, Hull teaches wherein a number of layers arranged one above the other are divided into sub-regions (see Figs. 26a-26c showing multiple layers above one another and divided into regions; see 28a-28F and accompanying text) (51, 52, 61, 62) corresponding geometrically to one another, wherein the edge areas of mutually corresponding sub- regions of layers arranged one above the other, considered together, form a contiguous three-dimensional form (the abstract teaches that the reduction-curl techniques, including multi-pass, ultimately form the 3D object), wherein the three-dimensional forms thus formed engage in one another and prevent separation (col 8. ll. 6-64 teaches connecting separate structures through rivets; col. 12 ll. 47-53 “In a presently preferred embodiment of the invention, a rail is built with two parallel walls close to each other, with exposure small enough so the layers do not adhere, and the walls are connected with short perpendicular vectors that are exposed to a depth great enough so that the layers adhere at these points and hold the structure together.”), such that the form is preserved.  
  
Regarding claim 7 and 18, Hull teaches wherein the division in the overlap area (23, 43) is such that the overlap area is divided into area pieces in a mosaic- like manner (see Figs. 25a-28f), and the area pieces thus formed are assigned randomly to the sub-regions involved in the 

Regarding claim 8 and 19, Hull teaches wherein the mosaic-like division is provided in conformity with a division of the layer into pixels or predetermined groups of pixels (see Figs. 27a-27e showing various pixel configurations; see also Fig. 28a-j).  

Regarding claim 10, Hull teaches wherein the sub-regions are exposed in a chronological sequence (the abstract teaching multi-pass techniques; see Fig. 28h showing chronological sequence of curing).  

Regarding claim 11 and 20, Hull teaches wherein, in layers arranged one above the other, each layer is divided into sub-regions, wherein the edge areas in different layers have geometries mirroring one another and/or have inverted geometries (see Figs. 26a-26c showing inverted geometries that dovetail together).  

Regarding claim 12, Hull teaches wherein the three-dimensional object (2) comprises an outer contour and wherein area parts (35, 36, 53, 63) that protrude in a form-fitting manner into another sub-region are distanced from the outer contour of the three-dimensional object (2) to be produced, and specifically are distanced by a predefined minimum distance (see col. 34 ll. 58-68 teaches that the rivets are smaller than the width of the lines so that the outward surface of the object remains smooth).   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL SPIEL/Examiner, Art Unit 1748              
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742